Citation Nr: 1535843	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-01 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Veterans Benefit Management System (VBMS) and Virtual VA paperless claims files.  A review of the documents in VBMS and Virtual VA reveals that, with the exception of updated VA Medical Center records and the Veteran's representative's June 2015 appellate brief, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The evidence indicates the Veteran's tinnitus has existed since service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board further notes the Court of Appeals for Veterans Claims has held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  In this regard, certain diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for organic diseases of the nervous system), even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has found the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

In May 2010, the Veteran had an audiology consultation at the VA Medical Center.  The Veteran reported having tinnitus since service.  The Veteran stated that he was exposed to noise from cargo planes and loud vehicles while in service.

In June 2010, the Veteran called the VA Medical Center to report clicking or ringing in his ear.  He stated the noise had gotten worse over the last year.  He also stated the ringing had increased in the week prior to his call.  He made an appointment with the VA for the following day.

The next day, the Veteran reported to the VA Medical Center and described noise in his ear.  The VA clinician noted an impression of tinnitus.

In July 2010, the Veteran completed an application for service connection compensation.  He noted ringing in his ears since January 1986 (during his time in service).  He reported the ringing as intermittent and lasting for three to four days at a time.  He stated he was around artillery and gunfire noise while in service.

During a September 2010 VA examination, the Veteran reported that he had intermittent ringing in his ears for several years.  The Veteran stated that he was exposed to artillery and gunfire noise while working in motor transport during his time in service.  After noting that the Veteran's service treatment records documented normal hearing tests, no shift in hearing during service, and no complaints of tinnitus, the VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by his military service.

In June 2012, the Veteran went to the VA Medical Center to follow up on his chronic illnesses.  The notes reflect an impression of tinnitus.

In a January 2015 VA examination, conducted for the Veteran's hearing loss claim, the Veteran denied that he has ever experienced any ringing, humming, buzzing, chirping, cricket, or locust sounds in his ears.  The examiner noted that there was no mention of tinnitus found in the Veteran's service records.  The examiner therefore opined that it was less likely than not that the Veteran's tinnitus was caused by his military service.

Turning first to whether the Veteran has a current disability of tinnitus, such has been defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (32d ed. 2012).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court held tinnitus is a condition which is capable of lay observation.  Here, the Veteran reported ringing in his ears in May and June 2010 VA medical visits, in the July 2010 application, and in the September 2010 VA examination.  The Veteran's January 2015 statement that he has never experienced any ringing in his ears appears to be a misunderstanding or a bad recollection in light of the documented complaints in the Veteran's VA Medical Center records.  As it is within the Veteran's competency to identify symptoms of tinnitus, the condition is established through the Veteran's lay reports.

With regard to the in-service element, service treatment records do not contain any complaints, treatment, or findings related to tinnitus.  However, the Veteran stated that he was exposed to artillery and gunfire noise while working in motor transport during his time in service.  See September 2010 VA Examination; July 2010 Application for Compensation.  The Veteran also reported noise from cargo planes and vehicles.  See May 2010 VA Medical Center Record.  The Veteran's DD 214 confirms that the Veteran was involved in motor transport while in service.  As such, the Board finds the Veteran's reports of exposure to artillery, gunfire, and transport noise consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469-70.  Thus, the Board acknowledges the Veteran's in-service noise exposure.

As for the requirement of a nexus between the in-service event, injury or disease and the current disability, the Board finds, resolving all reasonable doubt in the Veteran's favor, such a nexus is established in this case.

The Veteran has stated, both to VA Medical Center personnel and in his service connection application, that his tinnitus began in service.  During his September 2010 VA examination, the Veteran stated that his tinnitus began several years prior to the examination.  While the Veteran said that he never experienced tinnitus symptoms during his January 2015 VA examination, the statement is of low probative value because it conflicts with the entire record.  It is possible that the Veteran was confused by the examiner's question.  

The Board finds the most probative evidence regarding the onset of the Veteran's tinnitus consists of his statement to a VA clinician in May 2010, wherein he reported ear ringing since service.  The Board assigns greater probative value and reliability to this statement as it was the first statement made by the Veteran on these matters and is consistent with his next statement regarding onset, made in his July 2010 application, wherein he stated the ringing began in 1986 (during service).  

Additionally, the Veteran's May 2010 statement bears the indicia of reliability as it was made in the context of obtaining appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Rucker, 10 Vet. App. at 73 (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  The Board thus finds the Veteran's May 2010 statement that he has had tinnitus since service to be highly probative.

While the Board has considered the opinion of the January 2015 examiner, the Board finds that such opinion is not persuasive.  The opinion is based on the Veteran's statement that he has never experienced tinnitus, which conflicts with the rest of the evidence in the record.  This factor diminishes the probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value).

In addition, the September 2010 examiner failed to provide a rationale for the conclusion that the Veteran's tinnitus was less likely as not caused by military noise exposure.  The opinion simply explained the hearing loss conclusion.

The Board finds the evidence is at least in equipoise.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In this case, given the competent, credible and probative lay assertions of in-service noise exposure, and as to the onset of symptoms of tinnitus, and with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


